Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 12-16 in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that the claims share an expending bag.  This is not found persuasive because these groups lack unity and do not make a contribution over the prior art in view of HATHORN (US-2792262-A), hereinafter referred to as HATHORN. Please see the below restriction.
The requirement is still deemed proper and is therefore made FINAL.
371 OF PCT APPLICATION: REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claim(s) 1-4, drawn to an apparatus.
Group II. Claim(s) 5-11, drawn to an apparatus.
Group II. Claim(s) 12-16, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Group(s) I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a deformable bag, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of HATHORN (US-2792262-A), hereinafter referred to as HATHORN.  
HATHORN teaches a method of supplying a powder, the method comprising alternately collapsing and expanding the bag of the powder while sucking the powder out of the bag (Column 4 Line(s) 1-30).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 12-16 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
Claim Objections
Claim(s) 13 is objected to because of the following informalities:  
In Claim(s) 13 Line(s) 2, the phrase “the bag has an inlet through a gas is sucked”  omits the word “which”.  For the purpose of examination, the limitation will be read as “the bag has an inlet through which a gas is sucked”.
Appropriate correction is required.

	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-16 are rejected under 35 U.S.C. § 103 as being unpatentable over DAVIDSON (US-7971991-B2), hereinafter referred to as DAVIDSON, in view of HATHORN (US-2792262-A), hereinafter referred to as HATHORN.
Regarding Claim 12, DAVIDSON teaches a method of supplying a build material powder in a three-dimensional printing system (abstract), with a method of applying suction and air pressure through the rigid hopper (Column 9 Line(s) 50-60) to aerate the powder (Column 18 Line(s) 30-50). 
However, DAVIDSON does not teach the following limitation(s): 	
	-	 the method comprising alternately collapsing and expanding a bag of the powder while sucking the powder out of the bag.
In the same field of endeavor, HATHORN teaches a method of aerating powder (pulverulent material) (Column 2 Line(s) 50-60) with a hopper of flexible material, a discharge conduit 36 having a closure valve 30 with an air supply 26, and an upper space conduit 14 with a restriction valve 18 (Figure(s) 1-4 and Column 2 Line(s) 1-30) as well as the following limitation(s): 	 
-	the method comprising alternately collapsing and expanding a bag of the powder while sucking the powder out of the bag (Figure(s) 1/3 compared to Figure(s) 2).
DAVIDSON and HATHORN are analogous in the field of aerating powder with hoppers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify DAVIDSON'(s) 3D printer with a hopper that aerates powder with HATHORN'(s) hopper for aerating powder with a flexible material, a discharge conduit 36 having a closure valve 30 with an air supply 26, and an upper space conduit 14 with a restriction valve 18, because this would similarly aerate the powder (HATHORN, Column 2 Line(s) 50-60).
It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this led to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). The examiner considers that both DAVIDSON and HATHORN solve the problem of powder aeration with hoppers providing suction and pressurized air. One of ordinary skill in the art would be able to use the aeration method with a flexible hopper as provided by HATHORN in order to predictably aerate the powder with reasonable success.

Regarding Claim 13, the previous combination remains as applied above, and HATHORN further teaches:
	-	 wherein:
	-	 Response To Office Action Application No. 16/632,187 Atty. Docket No. 85832689-4-the bag has an inlet (14, Figure(s) 1-4 and Column 2 Line(s) 20-30 and Column 2 Line(s) 55-70) through which (Please see the Claim Objection, above.) a gas is sucked into the bag when the inlet is open and an outlet (36, Figure(s) 1-4 and Column 2 Line(s) 65-75, Column 2 Line(s) 10-40, Column 2 Line(s) 45-70, and Column 3 Line(s) 20-30) through which the gas and the powder is sucked out of the bag (Column 2 Line(s) 65- Column 3 Line(s) 20 and Column 2 Line(s) 45-70);
	-	 collapsing the bag comprises sucking the gas and the powder out of the bag through the outlet with the inlet closed (Column 2 Line(s) 65- Column 3 Line(s) 20); and 
	-	expanding the bag comprises sucking the gas and the powder out of the bag through the outlet with the inlet open  (Column 2 Line(s) 45-70).
 
Regarding Claim 14, the previous combination remains as applied above, and HATHORN further teaches:
	-	 comprising:
	-	 opening the inlet when a pressure in the bag is below a threshold (Column 2 Line(s) 20-40); and 
	-	closinq the inlet when the pressure in the bag is above the threshold (Column 2 Line(s) 20-40).
 
Regarding Claim 15, the previous combination remains as applied above, and HATHORN further teaches:
	-	 comprising sucking the powder into the bag while sucking the gas and the powder out of the bag (The examiner considers that while 35 is evacuated by 16 as in Figure(s) 2, and the valve 30 is opened to evacuate the chamber, this limitation would be met as more powder is being sucked into the back while sucking the gas and powder out of the bag, Figure(s) 2 and Figure(s) 3. ).
 
Regarding Claim 16, the previous combination remains as applied above, and HATHORN further teaches:
	-	 wherein the gas comprises air (Column 2 Line(s) 30-40).

Response to Arguments
Applicant's arguments filed 04/10/2022 have been fully considered but they are not persuasive.
Applicant’s Remark:
HATHORN AND DAVIDSON  don’t teach alternately collapsing and expanding the bag of powder while sucking the powder out of the bag.
 Examiner’s Response:
 Respectfully, HATHORN teaches a process of sucking powder into 42 through 14 and shutting the valve 30. This is how the apparatus fills the vessel (Column 2 Line(s) 45-70). To empty the vessel, the filling opening 12 is latched closed and a jet is admitting air to cause a discharge conduit. Air is used to move the powder out of the hopper, otherwise the powder would stay in the hopper. This creates suction as is indicated by the curved 32 in Figure(s) 3. The powder is being released from the hopper and causing the flexible 32 to cave in. This is evidenced by Column 3 Line(s) 20-30, where HATHORN teaches that as the vessel empties, the pressure in spaces 42 and 34 decreases, indicating a vacuum.


		
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MAUCHLE (US-20080187423-A1) teaches emptying of powder bags used in powder spray coating facilities  (abstract and Figure(s) 2).
DAVIDSON (US-7971991-B2) teaches aspirated powder in a flexible PTFE membrane with an inlet and an outlet (Column 20 Line(s) 5-30).
KAWADA (US-10166603-B2) teaches bellows (bag) that extends and retracts to evacuate powder (Column 4 Line(s) 20-40 and Column 9 Line(s) 20-40).
OGASAHARA (US-7311474-B1) teaches the gas inlet and flexible bag.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743